Citation Nr: 0838103	
Decision Date: 11/05/08    Archive Date: 11/18/08	

DOCKET NO.  02-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas

THE ISSUE

Entitlement to service connection for cervical spondylosis.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the VARO 
in Houston, Texas, that denied entitlement to the benefit 
sought.  

By decision dated in August 2002, the Board denied the claim.  
The veteran and his representative appealed the case to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in July 2004, the Court vacated the 2002 Board 
decision and remanded the matter for further development.  
The Board was unable to proceed due to the filing of a notice 
of appeal to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In light of the appeal to 
the Federal Circuit, the Board did not have jurisdiction 
until the Court issued a mandate.  In February 2008 it was 
ordered that the stay of proceedings be lifted and the 
judgment of the Court be summarily affirmed.  The case was 
then remanded for further proceedings.  

The appeal is REMANDED to the RO by way of Appeals Management 
Center in Washington, D.C.  VA will notify the veteran should 
further action be required.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between a current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran's reports of a continuity of symptomatology may 
satisfy the requirement of evidence that a claimed disability 
may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

The veteran has reported a continuity of cervical spine 
difficulties ever since service.  He is competent to report 
he had problems in service and the continuity of 
symptomatology in the years since.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The veteran has a current 
diagnosis of cervical spondylosis.  The Board believes that 
an examination would be helpful to determine the etiology of 
the cervical spondylosis.  

In view of the foregoing the case is REMANDED for the 
following:  

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a), as well as 
§§ 5102, 5103 and 5103A (West 2002).  In 
doing so, the letter should explain what, 
if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the claim.  The letter should also inform 
the veteran of which portion of the 
evidence is to be provided by him and 
which part, if any, VA will attempt to 
obtain on his behalf.  The letter should 
include the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Schedule the veteran for a VA 
orthopedic examination in order for the 
examiner to conduct an examination and 
express an opinion, to the best of his or 
her ability, as to the etiology of any 
current cervical spondylosis.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  After completion of the 
examination and review of the record, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current cervical spondylosis is 
attributable to the veteran's active 
service.  The examiner should provide a 
complete rationale for any opinion 
expressed.

3.  Then, the case should be returned to 
the Board for appellate review, if 
otherwise in order.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
accorded an opportunity for response.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



